DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                     ALBERT RICHARD GLOCKZIN,
                             Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D17-1353

                            [February 15, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 2016CF002494A.

   Carey Haughwout, Public Defender, and Benjamin            Eisenberg,
Assistant Public Defender, West Palm Beach, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.